Citation Nr: 9900360	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an increased rating for hearing loss of 
the right ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1972 to September 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an increased rating for hearing loss of the right ear; 
granted service connection for tinnitus rated as 10 percent 
disabling; denied service connection for a skin rash, a right 
knee disability, a prostate disability, and a low back 
disability as not well-grounded; and denied service 
connection for a left eye disability, on the basis that new 
and material evidence had not been submitted.  The veteran 
was notified of this decision and of his procedural and 
appellate rights.  A notice of disagreement as to the issues 
of service connection for a right knee disability and an 
increased rating for hearing loss of the right ear was 
received in January 1997.  The statement of the case was sent 
to the veteran in February 1997.  The substantive appeal was 
received in February 1997.  In September 1997, the veteran 
requested that his nonservice-connected pension benefits be 
discontinued in favor of service-connected benefits.  In a 
January 1998 rating decision, service connection was granted 
for hearing loss of the left ear.  In September 1998, a 
notice of disagreement as to the assigned rating for the 
veterans left ear disability was received.  

As set forth below, in December 1998, the veteran withdrew 
from appellate consideration all service connection and 
increased rating issues and requested that payment of his 
nonservice-connected pension benefits be reinstated.  The 
Board refers the matter of the reinstatement of the payment 
of the veterans nonservice-connected pension benefits to the 
RO for appropriate action.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that there are no issues in 
appellate status.


FINDING OF FACT

In a written communication received in December 1998, the 
veteran and his representative withdrew from appellate status 
all service connection and increased rating issues.


CONCLUSION OF LAW

There are no issues in appellate status and the Board 
therefore does not have appellate jurisdiction over any issue 
at this time.  38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 
C.F.R. §§ 20.200, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  As noted in the introduction, the 
veteran had perfected his appeal as to the issues of service 
connection for a right knee disability and an increased 
rating for hearing loss of the right ear.  In addition, a 
timely notice of disagreement was received to initiate an 
appeal as to the issue of an increased rating for hearing 
loss of the left ear.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that a written 
statement was received in December 1998 in which the veteran 
and his representative indicated that the veteran was no 
longer interested in pursuing any of the service connection 
and increased rating issues.  The veteran withdrew his appeal 
as to all service connection and increased rating issues.  

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively withdrawn all service connection and 
increased rating issues.  With no issue properly before the 
Board for appellate review, the case must be dismissed. 38 
U.S.C.A. § 7108 (West 1991).


ORDER

The appeal is dismissed.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
